Citation Nr: 0211690	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  00-04 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a conversion 
disorder, manifested by headaches and memory loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's daughter


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel

INTRODUCTION

The appellant is a veteran who had active service from 
February 1954 to May 1954.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an October 
1999 rating decision by the Waco, Texas, Regional Office (RO) 
of the Department of Veterans Affairs (VA) which denied 
service connection for a conversion reaction.  The veteran 
and his daughter testified at a personal hearing before a 
decision review officer at the RO in April 2000.

The veteran had perfected an appeal regarding entitlement to 
service connection for the measles, but indicated at his 
April 2000 hearing that he wished to withdraw that appeal.  
He submitted a written request to withdraw the appeal on that 
issue in April 2000.  Hence, the issue is not before the 
Board.


FINDINGS OF FACT

1.  An unappealed January 1967 rating decision by the RO 
denied service connection for a conversion reaction based on 
a finding that no nexus was shown between military service 
and the recently diagnosed psychiatric disorder; an 
unappealed June 1986 rating decision declined to reopen the 
claim.

2.  Evidence received since the June 1986 rating decision was 
not previously of record, but does not bear directly and 
substantially on the question of whether the veteran now has 
a psychiatric disorder which is related to his military 
service.


CONCLUSION OF LAW

Evidence submitted since the June 1986 rating decision is not 
new and material, and the claim of entitlement to service 
connection for a conversion reaction may not be reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001).  Regulations implementing the VCAA have now been 
published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
This legislation eliminated the well grounded claim 
provisions previously in effect and provided, among other 
things, for notice and assistance to claimants under certain 
circumstances.  The regulations implementing the VCAA also 
include a new definition of new and material evidence.  
However, that provision applies only to claims to reopen 
filed on or after August 29, 2001.  Hence, it does not apply 
in the instant case.

The duty to assist provisions of the VCAA do not apply until 
a previously denied claim has been reopened.  38 U.S.C.A. 
§ 5103A(f).

There has been substantial compliance with the mandates of 
the VCAA and implementing regulations regarding notice to the 
veteran.  The veteran has been notified of the applicable 
laws and regulations; discussions in the rating decision, in 
the statement of the case, and in the supplemental statements 
of the case have informed him of what is needed to establish 
entitlement to the benefit sought and what the evidence of 
record shows.  The Board notes that although the January 2002 
supplemental statement of the case cited now amended 
regulations, the veteran has received adequate notice and 
assistance in pursuit of his claim.  In particular, there was 
extensive discussion at the veteran's personal hearing.  The 
RO explained what was required to establish entitlement, and 
informed the veteran of what evidence he should obtain, and 
what evidence VA would obtain.  Moreover, all identified 
records have been obtained.  The veteran is not prejudiced by 
consideration of his claim on the evidence of record.  
Bernard v. Brown, 4 Vet. App. 384 (1994).

Although the RO apparently found that new and material 
evidence had been submitted, as the claim was considered on 
the merits without discussion of the threshold issue, the 
Board is required to consider the new and material question 
in order to establish jurisdiction over the claim.  The RO's 
determination on the issue is not controlling.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Factual Background

In a June 1986 rating decision, the RO declined to reopen a 
claim of service connection for a conversion disorder.  The 
veteran did not file a timely notice of disagreement with 
this decision, and it became final in June 1987.  38 U.S.C.A. 
§ 7105(b).  Prior to the June 1986 rating decision, the 
record included service medical records, VA treatment and 
examination records form 1966, 1975 and 1982, and statements 
from the veteran's father and friend regarding his 
hospitalization in the military.

Since the June 1986 rating decision, the veteran has 
submitted records of private treatment for various illnesses, 
including an episode of dissociation reaction in 1963.  The 
physician at the time related the episode to amnesia or 
fatigue, and noted that the veteran had recently separated 
from his wife.  The veteran was noted to have recovered and 
was released after three days.  There are no other records of 
treatment for psychiatric problems; the veteran was treated 
for headaches in 1964, but these were due to injuries 
sustained in a car accident.

The veteran also submitted copies of his VA treatment records 
from January 1999 to May 2000.  These records show no 
treatment for a psychiatric condition, or complaints of 
headaches or memory loss.

The veteran and his daughter testified at a hearing before a 
decision review officer in April 2000.  The veteran stated 
that he began experiencing headaches in 1954, upon his 
release from the hospital in service.  His daughter stated 
that she had observed odd behavior in her father, and had 
confirmed with her grandfather that his behavior changed 
after the military.  It was her belief that the veteran's 
various physical complaints were manifestations of a 
psychiatric illness that was loosely termed a conversion 
reaction or nervous disorder.  The daughter was not a medical 
doctor or psychologist.  The veteran and his daughter stated 
that there was no current diagnosis of a psychiatric 
disorder, although the veteran was taking antidepressants and 
there had been psychiatric diagnoses in the past.

Analysis

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c).  Under 38 U.S.C.A. 
§ 5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  "New and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  [As was noted previously, an amended 
version of 38 C.F.R. § 3.156(a) is effective only for claims 
filed on or after August 29, 2001.  Hence, it does not apply 
in the instant case.  66 Fed. Reg. 45620-45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.156(a)).] 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). 

Here, while the veteran has submitted evidence not previously 
of record, he has failed to submit any evidence bearing 
directly and substantially on the issue of service connection 
for a conversion reaction.  None of the newly submitted 
evidence diagnoses a conversion reaction.  The sole evidence 
of psychiatric treatment related to a dissociation reaction, 
which the treating doctor attributed to causes other than 
military service.  The recent medical evidence even fails to 
show treatment for any symptoms the veteran contends are due 
to a conversion reaction, such as headaches and memory loss.
The veteran's daughter has opined that she believes her 
father's behavioral problems stem from his military service, 
but she stated that she is not a medical professional.  As a 
layperson, she is not competent to offer an opinion on an 
issue requiring specialized knowledge, such as diagnosis or 
etiology of a condition. Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

Because the evidence submitted since the June 1986 does not 
bear directly and substantially on the issue of service 
connection for an alleged conversion reaction, new and 
material evidence has not been submitted, and the appeal must 
be denied.


ORDER

The appeal to reopen a claim of service connection for a 
conversion disorder is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

